Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Examiner agreed with applicant’s Remarks filed on 4/18/2022 regarding the Obviousness Double Patenting rejection. Thus, the Obviousness Double Patenting rejection in the Office Action dated 11/19/2021 is hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to provide, teach or suggest
a primary functional module has a first connection pole able to be connected to a first line of the electrical grid and a second connection pole able and intended to be connected to a second line of an electrical circuit of the electrical installation,
an additional functional module has at least a fourth connection pole and a fifth connection pole that are electrically connected respectively to the first connection pole and to the second connection pole of the primary functional module in order to supply power to the additional functional module,
and in that the at least one function of the additional functional module is a function requiring an electric power supply, excluding an indicator light lighting function linked to the open position and/or the closed position of the control member of the primary functional module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
5/31/2022

/THO D TA/Primary Examiner, Art Unit 2831